Citation Nr: 0704308	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-22 643	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
bilateral hearing loss is related to military service.

2.  The medical evidence of record shows that the veteran's 
tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issues involving the veteran's 
claims for service connection for bilateral hearing loss and 
service connection for tinnitus as the Board is taking action 
favorable to the veteran by granting service connection for 
these disorders.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service entrance examination stated that the 
veteran scored 15 out of 15 on a "whisper test," 
bilaterally.

A June 1962 airborne medical examination stated that on 
audiological examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
10
/
10

A July 1963 medical report stated that the veteran complained 
of aching in his right ear since the previous Monday.  On 
examination, the veteran had right external otitis, with 
swelling.

On the November 1964 separation examination report of medical 
history, the veteran indicated that he had previously had 
ear, nose or throat trouble.  On audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
10
/
10

No notation was made in reference to the veteran's report of 
previous ear, nose, or throat trouble.

After separation from military service, a December 2002 
private medical record stated that the veteran had tinnitus 
and sensorineural hearing loss.

A November 2002 VA outpatient report stated that the veteran 
complained of chronic tinnitus for years which had increased 
in severity the previous few months.

A March 2003 VA audiological examination report stated that 
the veteran complained of tinnitus and difficulty hearing.  
The veteran reported that he was exposed to a great deal of 
aircraft engine noise and small arms fire during military 
service.  Subsequent to military service, the veteran worked 
as a welder in a factory for a substantial period and then as 
a coal miner running heavy equipment.  The veteran reported 
using hearing protection while working as a coal miner.  He 
also reported being an avid hunter with a small caliber 
rifle.  The veteran reported that he had bilateral tinnitus 
"for as long as he can remember."  On examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
65
70
LEFT
15
20
50
70
75

The average pure tone threshold was shown as 50 decibels in 
the right ear and 53.75 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 80 percent in 
the right ear and 94 percent in the left ear.  The diagnosis 
was normal to severe sensorineural hearing loss, bilaterally.  
The report stated that 

review of [the veteran's] service medical 
records indicate that he had normal 
hearing on entry in the military.  He had 
normal hearing on exit from the military.  
No mention of tinnitus is found in the 
service medical records at any point.  
Therefore, it is my opinion that it is 
less than likely that his hearing loss 
and tinnitus are related to military 
noise exposure.

In the June 2004 Substantive Appeal to the Board for 
tinnitus, the veteran stated that he had not complained about 
any of his military disabilities for 30 years, including the 
gunshot wound for which he was service-connected.  He stated 
that "[w]ithin a year of my release from the army I was 
denied a job with a local police [department] because I had 
lost a large part of my high frequency hearing."  He stated 
that when he was employed as a welder, he worked in a clean, 
climate controlled environment where noise exposure was 
minimal.  The veteran stated that during his 30 years of 
employment at a surface coal mine, he worked in insulated, 
climate controlled "cabs" where there was very little noise 
exposure.  The veteran stated that mining regulations 
required mandatory high-quality hearing protection for 
employees working in high noise environments.

In the March 2005 Substantive Appeal to the Board for 
bilateral hearing loss, the veteran stated that during 
service he was exposed to stun grenades at close range, 
explosives on obstacle courses, jet turbine engines at 
extremely close range, and fire from rocket launchers, large 
caliber machine guns, and small arms.  He stated that at 
separation from service, he had intermittent tinnitus and 
slight high frequency hearing loss.  The veteran stated that 
he did not file a claim earlier, as he did not realize he 
could do so, as evidenced by the fact that he had also not 
filed for service connection for a gunshot wound during 
service until 30 years after separation.  He stated that his 
working environment as a welder was relatively quiet.  The 
veteran stated that at the coal mine where he worked, 
"enclosed air conditioned cabs were provided on all heavy 
[equipment] to protect employees from any major noise and 
dust exposure, and state of the art hearing protection was 
always available if needed."

An April 2005 letter from a private physician stated that the 
veteran reported that his tinnitus dated back to military 
service.  The letter stated that the veteran specifically 
recalled a close range handgun incident in 1964 at which time 
he had significant tinnitus in his right ear.  The physician 
further stated that

[m]y impression is bilaterally-symmetric 
mild sloping to moderately severe high 
frequency sensorineural hearing loss with 
a long-standing history of significant 
loud noise exposure beginning in Service.  
His history and audiometric evaluation 
would indicate loud-noise induced 
sensorineural hearing loss dating back to 
his Military Service and specifically 
associated with a close range discharge 
of a handgun in September 1964.  It is 
very reasonable to attribute some of the 
high frequency loss and tinnitus to his 
loud noise exposure in the Military.

The evidence of record establishes that the veteran's current 
bilateral hearing loss is a disability for VA purposes.  See 
38 C.F.R. § 3.385.  In the March 2003 VA audiological 
examination report, the VA audiologist opined that the 
veteran's current hearing loss and tinnitus were "less than 
likely" related to his military service was not related to 
his military service as his hearing was normal on service 
separation.  However, although hearing loss, as defined by 38 
C.F.R. § 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
examiner did not note that the veteran's service medical 
records showed a complaint of otitis and that he had reported 
that he previously had ear, nose or throat trouble on his 
separation examination.  Furthermore, although the examiner 
noted that the veteran had been exposed to a great deal of 
plane engine sounds and small weapons fire, the only basis 
for the opinion that the veteran's current hearing loss was 
"less than likely" related to his military service was that 
it was not shown on service separation.  But see Id.  

The April 2005 letter from a private physician reviewed the 
veteran's entire service and post-service history.  The 
letter stated that the veteran's history indicated hearing 
loss "dating back to his Military Service and specifically 
associated with a close range discharge of a handgun in 
September 1964.  It is very reasonable to attribute some of 
the high frequency loss and tinnitus to his loud noise 
exposure in the Military."  Accordingly, there is competent 
medical evidence of record that the veteran's current 
bilateral hearing loss and tinnitus are related to noise 
exposure during military service.  Applying the doctrine of 
reasonable doubt, the Board finds that the veteran's 
bilateral hearing loss and tinnitus are related to active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for bilateral 
hearing loss and service connection for tinnitus are 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


